Passports & IDs - REICHE, ELLEN BRENNAN                                    Page 1 of 1
             Case 2:20-cr-00215-RSM Document 13 Filed 12/08/20 Page 1 of 1



 Magistrate Judge Clerks               Passports & IDs: REICHE, ELLEN BRENNAN



Office                                   Seattle

Defendant Name                           REICHE, ELLEN BRENNAN

Received From                            REICHE, ELLEN BRENNAN

Date                                     12/4/2020

Case #                                   mj20-764

Item type?                               Passport or identification

Item                                     U.S. Passport

Quantity                                 1

Passport #

Expiration Date                          7/22/2024

Judgment Date

Notice of Intent

Order Release

Returned to

Return Date

Picked up?

Certified Mail #

Comments/Events

First Letter Index                       R

Audit

Received by Mag Team?                    Yes

Fugitive?                                No

Receipt Number

Label

Barcode

30 day notice

Inventory date

Inventoried by:

Inventory Notes


Version: 2.0
Created at 12/4/2020 9:27 AM by Sherri Tye
Last modified at 12/8/2020 11:58 AM by Andy Quach




http://sharepoint.waw.circ9.dcn/clerksoffice/magclerks/Lists/PassportsIds/DispForm.aspx?... 12/8/2020
